DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16613526.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low viscosity” in claim 7 is a relative term which renders the claim indefinite. The term “low viscosity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, one having ordinary skill in the art cannot unambiguously ascertain which silicone oils are embraced by the instant claims and which are excluded.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brenicci et al. (WO 2017/119009; publication date: 07/13/2017; effectively filed date: 01/08/2016).

At this point in prosecution, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Brenicci was published before the effective filing date afforded the instant application, which is currently 05/28/2018, the filing date of the WIPO application No. PCT/EP2018/063926.  Brenicci is therefore currently available as prior art under both 35 USC 102(a)(1) and 102(a)(2).  In the event that foreign priority is perfected, Brenicci will remain prior art under 35 USC 102(a)(2) as having been effectively filed prior to the instant application.

Brenicci discloses a method of treating a bacterial or fungal biofilm by topically applying vitamin E acetate (i.e. an ester of vitamin E falling within the scope of claims 1-5) to the biofilm (title, abstract, examples 2 and 3).  Examples 2 and 3 disclose methods in which vitamin E acetate is the only bioactive agent applied to the biofilm.  The examples disclosed by Brenicci differ from the instant claims 1-5 in that the formulation does not consist of vitamin E acetate, but rather the Vitamin E acetate is dissolved in ethanol.  It would have been prima facie obvious to use a formulation consisting of vitamin E acetate; however, because Brenicci suggests doing so.  See page 8, lines 11-14: “According to the present invention … vitamin E acetate can be used also at high concentrations of up to 100% w/v”.  

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brenicci et al. (WO 2017/119009; publication date: 07/13/2017; effectively filed date: 01/08/2016) as applied to claims 1-5 above, and further in view of Panin (US 6280752; issue date: 08/28/2001; cited in the IDS filed 04/15/2021).  

The relevant disclosure of Brenicci is set forth above.  Brenicci discloses further that the composition contain from 1 to 50 % vitamin E acetate (page 8, lines 11-14); however, Brenicci is silent with respect to using a formulation comprising 20 to 70 % vitamin E acetate and 20 to 70 % of a volatile silicone to apply the vitamin E acetate.  
In claim 6, Panin discloses a composition comprising 30 % vitamin E acetate (limitation of instant claim 6), 47.5% pentamer cyclomethicone (limitation of instant claims 6 and 7), 10.5% hydrogenated castor oil (limitation of instant claim 8), 10% octyl palmitate (limitation of instant claim 9), and 2% dimethiconol (limitation of instant claim 10), wherein all percentages are by weight relative to the total weight of the composition.  
It would have been prima facie obvious to use Panin’s composition for topical vitamin E delivery in the method of treating a biofilm disclosed by Brenicci.  The person of ordinary skill in the art would have been motivated to do so because Panin’s formulation provides excellent formulation for topical use and is a good carrier of pharmaceutically active substances and also is stable to syneresis.  The skilled artisan would have had reasonable expectation of success because Panin’s formulation was intended for topical use.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11234958. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims render obvious the instant claims.
Inter alia, the claims of the ‘958 patent embrace A method of removing, reducing or inhibiting a bacterial biofilm on an area of a patient's skin, comprising topically applying a formulation selected from the group consisting of vitamin E and an ester thereof to the area of the skin requiring such treatment or  A method of removing, reducing or inhibiting a bacterial biofilm on an area of a patient's skin, which comprises topically applying a formulation consisting of in weight percentages on the total weight of the formulation, 20 to 70% of vitamin E acetate, 20 to 70% of a volatile silicone, 7 to 13% of hydrogenated castor oil, 7 to 15% of an oily component selected from the group consisting of vegetable oils, and esters of fatty acids, said esters of fatty acids being selected from the group consisting of octyl palmitate, isopropyl myristate and ethyl oleate and mixtures thereof, and 2 to 3% of dimethiconol, to the area of skin requiring such treatment.  The vitamin E esters include vitamin E acetate or tocopheryl acetate.  

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 6280752 (cited in the IDS filed 04/15/2021), in view of Brenicci et al. (WO 2017/119009; publication date: 07/13/2017; effectively filed date: 01/08/2016).

Inter alia, the claims of the ‘752 patent embrace a formulation for topical use comprising in weight percentages on the total weight of the formulation 20 to 70% of vitamin E acetate, 20 to 70% of a volatile silicone chosen from the group consisting of pentamer cyclomethicone, tetramer cyclomethicone, hexamer cyclomethicone, hexamethyldisiloxane and mixtures thereof, 7 to 13% of hydrogenated castor oil.
The claims of the ‘752 patent are silent with respect to using the formulation in a method of treating biofilms.  
Brenicci discloses a method of treating a biofilm by topically applying vitamin E acetate (i.e. an ester of vitamin E falling within the scope of claims 1-5) to the biofilm (title, abstract, examples 2 and 3).  Examples 2 and 3 disclose methods in which Vitamin E acetate is the only bioactive agent applied to the biofilm.  The examples disclosed by Brenicci differ from the instant claims 1-5 in that the formulation does not consist of Vitamin E acetate, but rather the Vitamin E acetate is dissolved in ethanol.  It would have been prima facie obvious to use a formulation consisting of Vitamin E acetate; however, because Brenicci suggests doing so.  See page 8, lines 11-14: “According to the present invention … vitamin E acetate can be used also at high concentrations of up to 100% w/v”.  
It would have been prima facie obvious to use the composition of the ‘752 patent in a method of treating a biofilm by topically applying vitamin E acetate to the biofilm because one having ordinary skill in the art would have recognized the composition of the ‘752 application to be suitable for topical delivery of vitamin E acetate.  See MPEP 2144.07.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617